DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).

Specification
The disclosure is objected to because of the following informalities: 
The Abstract and ¶ 0003 recite "disposing a diamagnetic object in the space between the two cylindrical magnets, wherein the object levitates above the space"; it is not clear how the object can be in the space and also levitate above the space.
Applicant may have intended to utilize language similar to that present in ¶ 0029, line 4 of the specification.

Claim Rejections - 35 U.S.C. § 112
Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 recite the limitations "disposing a diamagnetic object in the space between the two cylindrical magnets, wherein the object levitates above the space"; it is not clear how the object can be in the space and also levitate above the space. 

Applicant may have intended to utilize language similar to that present in ¶ 0029, line 4 of the specification.
/Daniel Pihulic/
Primary Examiner
Art Unit 3645